FILED
                               NOT FOR PUBLICATION                          SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



TUYEN HONG NGUYEN a.k.a. Nguyen                    No. 10-71270
Tuyen Hong; et al.,
                                                   Agency Nos. A077-427-195
               Petitioners,                                    A077-427-196
                                                               A077-427-197
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Tuyen Hong Nguyen and his wife and son, all citizens of Vietnam, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motions to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for an abuse of discretion the BIA’s denial of a motion to

reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over three years after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present sufficient

evidence of changed circumstances in Vietnam to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      Petitioners do not challenge the BIA’s denial of Tuan Anh Nguyen’s

separate motion to reopen.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-71270